UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30,2012 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 - Regulation FD Item 7.01 Regulation FD Disclosure On August 30, 2012, PPL Corporation ("PPL" or the "Company") announced that on September 5 and 6, 2012, Executive Vice President and Chief Financial Officer, Paul A. Farr, will make a presentation and discuss the Company's corporate strategy and general business outlook with investors and financial analysts at the 2012 Barclays Capital CEO Energy/Power Conference.At this conference, Mr. Farr is expected to reaffirm the Company's previously announced 2012 ongoing earnings forecast of $2.15 to $2.45 per share and 2012 reported earnings forecast of $2.33 to $2.63 per share (reflecting special items recorded through the second quarter of 2012).A webcast of the presentation will be available for 30 days following the conference on PPL's Internet Web site:www.pplweb.com.In addition to this conference, representatives of PPL will be discussing the Company's business outlook with financial analysts and investors through September 30, 2012.Unless it publicly discloses otherwise, PPL expects that during these meetings and discussions it will reaffirm the Company's 2012 earnings forecasts. Furnished as Exhibit 99.1 are the slides to be used during Mr. Farr's presentation. Section 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 - PPL slide presentation to be used at Barclay's 2nergy/Power Conference on September 6, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller Dated:September 5, 2012
